Case 2:19-cv-09797-PVC Document 33 Filed 03/26/21 Page 1 of 1 Page ID #:1118



 1
 2
 3
                                                                      JS-6
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11                                                 Case No. CV 19-9797 PVC
     HECTOR T., 1
12
13                       Plaintiff,                 JUDGMENT
14          v.
15
     ANDREW M. SAUL, Commissioner of
16   Social Security,
17                       Defendant.
18
19         IT IS ADJUDGED that the decision of the Commissioner is AFFIRMED and that
20   the above-captioned action is dismissed with prejudice.
21
22   DATED: March 26, 2021
23
24
                                              PEDRO V. CASTILLO
25                                            UNITED STATES MAGISTRATE JUDGE
26
27   1
      The Court partially redacts Plaintiff’s name in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28   Administration and Case Management of the Judicial Conference of the United States.
